Exhibit 12 CORNING INCORPORATED AND SUBSIDIARY COMPANIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions, except ratios) Sixmonthsended June30,2012 Income from continuing operations before taxes on income $ Adjustments: Equity in earnings of equity affiliates Distributed income of equity affiliates Net income attributable to noncontrolling interests Fixed charges net of capitalized interest 57 Earnings before taxes and fixed charges as adjusted $ Fixed charges: Interest expense(a) $ 85 Portion of rent expense which represents an appropriate interest factor(b) 13 Amortization of debt costs 2 Total fixed charges $ Ratio of earnings to fixed charges (a) Interest expense includes amortization expense for debt costs. (b) One-third of net rent expense is the portion deemed representative of the interest factor.
